Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election without traverse received 03/29/2021 of Group I, Embodiment 1 & 4  has been acknowledged and accepted. Due to this election, Group II, Embodiment 2-3 have been cancelled from consideration.

35 U.S.C. § 103(a)
The claimed design is rejected under 35 U.S.C. 103(a) as unpatentable over the FIXING PAD of US Patent #D859,837, in view of US Patents #D858784 and D673405.

In rejections of design claims based on 35 USC 103(a), the proper standard is whether a design would have been obvious to a designer of ordinary skill in the articles involved. In re Nalbandian, 661 F.2d 1214, 1216, 211 USPQ 782, 784 (CCPA 1981). To support a holding of obviousness there must be a reference, a something in existence, the design characteristics of which are basically the same as the claimed design. Once a reference meets the test of a basic design, reference features may reasonably be interchanged with or added from those in other pertinent references. In re Rosen, 673 F.2d 388, 391; 213 USPQ 347, 350 (CCPA 1982). A proper obviousness rejection based on a combination of references requires that the visual ornamental design features of the claimed design appear in the prior art in a manner which suggests their application as used in the claimed design. In re Sung Nam Cho, 813 F.2d 378, 382; 1 USPQ2d 1662, 1663 (Fed. Cir. 1987); In re Glavas, 230 F.2d 447, 450; 109 USPQ 50, 52 (CCPA 1956); and In re Carter, 673 F2d 1378, 213  USPQ 625 (CCPA 1982). It is distinctiveness in overall appearance of an object when compared with the prior art, rather than minute details or small variations in configuration, that constitutes the test of design patentability. In re Lapworth, 451 F.2d 1094, 1096; 172 USPQ 129, 131 (CCPA 1971).

The Fixing Pad shown in Piche-Rouillard, S, discloses a design that is shown with a design which has flat stadium shape, with two symmetrical/identical oval shapes on the surfaces, with characteristics similar to the claimed design.  The disclosed design is similar to the claimed design, but rather than having two horizontally aligned oval shapes, they are instead shown in a vertical alignment instead.  
It would have been obvious to a designer of ordinary skill in the art at the time the invention was made to convert the vertically aligned oval cut-out shape to a horizontally aligned cutout as taught by Moeller, W, M, et. al(US Patent D858,784), and to position the two oval openings with the same spatial relationship as seen in the present application as taught by  Huss, C, P et. al(US Patent D673,405). The resulting design would have an appearance strikingly similar to that of the claimed design, and over which the claimed design would have no patentable distinction.

    PNG
    media_image1.png
    806
    1631
    media_image1.png
    Greyscale


This modification of the basic reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347
(CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d

447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).

If applicant's response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant. Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c))
so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

When preparing new drawings in compliance with the requirement therefor, care must beexercised to avoid introduction of anything which could be construed to be new matterprohibited by 35 U.S.C. 132 and 37 CFR 1.121. Applicant is advised that, adding or removingany element(s)/feature(s) is considered as introduces new matter not supported by theoriginal disclosure. 

The claim stands rejected for the reasons set forth above. 


35 U.S.C. 112, (b) Rejection

The claim is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, there appears to be multiple interpretations of the claim.


Therefore for accuracy of the disclosure, and the purpose of clarity a broken line statement should be entered in the specification preceding the claim that reads:  

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. Applicant is advised that, adding or removing any element(s)/feature(s) is considered as introduces new matter not supported by the original disclosure.

The claim stands rejected for the reasons set forth above.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on Monday to Friday 7:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khawaja Anwar/
Examiner, Art Unit 2912